Exhibit 10.1

MAGMA DESIGN AUTOMATION

SEPARATION AGREEMENT AND MUTUAL RELEASE

This Separation Agreement and Mutual Release (“Agreement”) is made as of the
29th day of March, 2008 (the “Effective Date”) by and between Magma Design
Automation, Inc. (the “Company”) and Saeid Ghafouri (“Employee”). The parties
desire to enter into this Agreement for the purpose of reaching an amicable
Separation of their employment relationship and to promote harmonious relations
in the future.

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (each individually, a “Party” and collectively referred to as “the
Parties”) hereby agree as follows:

 

1) Termination Date. Employee’s employment at Magma ends on May 1, 2008 (“the
Termination Date”).

 

2) General Release and Consideration. In consideration of his or her receipt of
the “Release Proceeds” described below, the Employee hereby releases, waives and
forever discharges the Company from all asserted and unasserted claims relating
directly or indirectly to his/her employment relationship with the Company. This
Agreement also releases the Company’s subsidiaries, successors, assigns,
officers, directors, shareholders, employees, servants, and agents from all such
claims. The Employee understands and agrees that this Agreement will release the
Company from all claims arising under any form of law, including, but not
limited to, claims arising under any state or federal statute, constitutional
provision, common law, executive order, or agency regulation.

 

3) Additionally, the Employee understands and agrees that this Agreement will
release the Company from all claims arising under any federal, state or local
law which prohibits employment discrimination on the basis of age, sex, race,
color, national origin, religion, disability, veteran status, or any other such
specially protected class. Such claims include, but are not limited to, claims
arising under the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, and the California Fair
Employment and Housing Act. The Employee also understands and agrees that this
Agreement will release the Company from all tort claims and all contract claims,
including, but not limited to, claims for defamation, invasion of privacy,
fraud, emotional distress, personal injury, wrongful discharge, breach of
contract, breach of implied employment contract, and claims based on any
covenant of good faith and fair dealing. The Employee understands and agrees
that this Agreement releases the Company from any obligation to pay the Employee
any other form of severance pay. Finally, the Employee understands and agrees
that this Agreement releases the Company from all other claims that directly or
indirectly relate to the Employee’s employment relationship with the Company.
Excepted from this release are Employee’s rights of indemnity, statutory or
otherwise, arising from his employment with the Company.

 

4) The Company likewise agrees to release the Employee from any and all claims
it may have against Employee, including but not limited to any claims that
directly or indirectly relate to Employee’s employment relationship with the
Company. This release does not apply to any claims the Company may have against
the Employee arising from Employee’s future conduct.

 

5) Release Proceeds. In consideration for this general release, the Company
agrees to pay the Employee $261,250.00 in a lump sum amount (hereinafter
“Release Proceeds”). Payment under this Paragraph 5 shall be made in compliance
with Paragraph 7, but in no event less than eight (8) days after execution of
this Agreement. Payment shall be made to Employee within ten (10) days of the
Effective Date hereof.

 

6) Return Of Company Property. Within three (3) business days of the Termination
Date (the “Return Date”), Employee agrees to return all Company property
remaining in his or her possession or under his or her control to the Company,
including, but not limited to, credit cards, computers, external hard drives and
hardware, cell phones, printers, fax machines, calculators, software, source
code, data and documents, except that Employee may retain the laptop computer in
his possession. The Company will not pay the Release Proceeds to the Employee
until all such Company equipment has been returned. Employee also agrees to
promptly return any subsequently discovered property in his or her possession
after the Return Date.

 

Page 1 of 4



--------------------------------------------------------------------------------

7) Taxes. For tax purposes, the Release Proceeds are deemed to be a settlement
for lost compensation. As a result, the Company is required to and will make
appropriate federal and state tax withholdings from the Release Proceeds. The
Company will also make any other payroll deductions that Employee has authorized
in writing.

Compensation and/or Benefits Through Termination Date. The Company will pay to
Employee his base salary through the Termination date as well as any remaining
commissions for FY2008 including but not limited to Q4 commissions in accordance
with the FY2008 Sales Plan; all accrued Vacation and Employee Stock Purchase
Plan contributions accrued. The Company will also pay for health benefit
coverage through the end of the month in which the Termination Date occurs,
minus any Employee contributions.

The Parties agree that the amounts set forth in this Agreement are accurate and
that neither Employee nor Company shall have any recovery against the other for
amounts alleged to have been overpaid or underpaid on or before the Effective
Date. The payments and benefits described in this Paragraph 7 are separate and
distinct from the Release Proceeds and are not part of the consideration
provided by the Company for the Employee’s release and other duties and
obligations under this Agreement.

 

8) Stock Options. As of the Termination Date, Employee has fully vested in
options (“Options”) to purchase shares of Magma’s common stock as set forth in
the Stock Closing Statement (“Closing Statement”). A copy of the Closing
Statement was provided to Employee as part of the separation documents. To the
extent Employee has been granted options under the Option Agreement, which have
not vested as of the Termination Date, employee shall be entitled to an
additional vesting period as set forth in a separate consulting arrangement that
is separate and apart from this agreement.

 

9) Opportunity to Review; Time to Revoke; Advice to Seek Counsel; Knowing and
Voluntary Assent to Agreement. Employee acknowledges that Magma gave him or her
the opportunity to consider this Agreement for a maximum of 45 days and that he
or she has read this Agreement and fully understands its terms.

 

  a) Employee understands that he or she may revoke this Agreement within 7 days
after its execution. In order to revoke this Agreement, the Employee must
deliver a written notice of revocation to the following: Camellia N. Ngo, Vice
President, Human Resources, 1650 Technology Drive, San Jose, CA 95110.

 

  b) If the Company does not receive such written notice within 7 days after the
execution date, the Employee understands that he or she no longer will be able
to revoke this Agreement.

 

  c) Employee acknowledges that the Company advised the Employee to consult with
an attorney before executing this Agreement. The Employee knows and understands
the terms of this Agreement and has decided to voluntarily enter into and
execute this Agreement.

 

 

d)

The Effective Date of this Agreement will be on the 8th day after Employee signs
it so long as Employee has not previously revoked the Agreement in writing as
described in Paragraph 9(b) above.

 

10) No Admission of Wrongdoing. By executing this Agreement, the Company does
not admit any liability for any claim or damage caused by or arising out of any
actual or alleged act, error or omission against the Employee or any other
person.

 

11)

Trade Secrets and Confidential Information. The Employee agrees not to reveal to
any other person or entity any trade secrets or confidential information of the
Company, unless ordered to do so by a court or other government authority. The
Employee understands that the term “trade secrets” means confidential or
proprietary information regarding the Company’s business that is highly
sensitive, special or unique to the Company (for example, the source code for
the Company’s products). The Employee understands that the

 

Page 2 of 4



--------------------------------------------------------------------------------

 

term “confidential information” means any information regarding the Company’s
business which is not generally known by the public (for example, financial
information concerning the Company, lists of the Company’s customers, Company
data, etc.). Employee shall return all the Company property except that Employee
may retain the laptop computer in his possession and confidential and
proprietary information in his or her possession to the Company within three
(3) business days from the Termination Date.

 

12) Confidentiality of Agreement. The Employee agrees to maintain the terms and
provisions of this Agreement confidential. Unless required by law or ordered by
a court to do so, the Employee will refrain from disclosing the terms and
conditions of this Agreement to another person or entity, except to his family,
or as necessary to enforce the terms of this Agreement. This covenant of
confidentiality is an essential part of the Agreement.

 

13) COBRA Rights. The Employee hereby acknowledges that the Company has advised
the Employee that, pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (COBRA), the Employee has the right to elect continued coverage
under the Company’s group health plan, at the Employee’s own expense, for a
period of 18 months from the date of the termination of the Employee’s
employment. The Employee acknowledges that he/she must make this election within
60 days of the later of: (1) the date the Employee’s coverage ends, –which will
be the last day of the month in which the Termination Date falls; or (2) the
date of the Employee’s notice of his or her COBRA rights.

 

14) Release of Unknown/Unsuspected Claims. The Parties represent that they are
not aware of any claim either may have against the other party, other than the
claims that are released by this Agreement. Employee expressly waives any rights
or benefits available to the Employee in any capacity under the provisions of
Section 1542 of the Civil Code of California, which provides in part: “A release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by him must
have materially affected his settlement with the debtor.” Employee and the
Company agree to expressly waive any rights either may have under such
Section 1542, as well as under any other statute or common law principles of
similar effect.

 

15) Non-disparagement. Except as necessary to respond to a subpoena or court
order, Employee agrees that he will not disparage the Company, its products,
services, agents, representatives, directors, officers, shareholders, attorneys,
employees, vendors, affiliates, successors or assigns, or any employee,
director, or agent of the Company, either verbally or in writing. Except as
necessary to respond to a subpoena or court order, the Company likewise agrees
that it will not disparage the Employee. This paragraph shall be applicable
through January 16, 2009.

 

16) Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in Santa Clara County before
the American Arbitration Association under its California Employment Dispute
Resolution Rules, or by a judge to be mutually agreed upon. The Parties agree
that the prevailing party in any arbitration shall be entitled to injunctive
relief in any court of competent jurisdiction to enforce the arbitration award.
The Parties agree that the prevailing party in any arbitration shall be awarded
its reasonable attorney’s fees and costs.

 

17) Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with this Agreement.

 

18) Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he or she has the capacity to act on his or her own
behalf and on behalf of all who might claim through him or her to bind them to
the terms and conditions of this Agreement. Each Party warrants and represents
that there are no liens or claims of lien or assignments in law, equity or
otherwise, for or against any of the claims or causes of action released herein.

 

Page 3 of 4



--------------------------------------------------------------------------------

19) No Representations. Each party represents that it has had the opportunity to
consult with an attorney and/or tax advisor, and has carefully read and
understands the scope and effect of the provisions of this Agreement. Neither
party has relied upon any representations or statements made by the other party
which are not specifically set forth in this Agreement.

 

20) Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, the
remaining provisions of this Agreement shall continue in full force and effect
without such provision.

 

21) Entire Agreement. This Agreement, and the Proprietary Information and
Inventions Agreement, and the FY2008 Sales Plan, and any and all stock
agreements between the parties represent the entire agreement and understanding
between the Company and Employee concerning Employee’s separation from the
Company, and supersede and replace any and all prior agreements and
understandings concerning Employee’s relationship with the Company and
compensation by the Company.

 

22) No Oral Modification. This Agreement may not be orally modified and may only
be amended in writing signed by Employee and the CFO or CEO of the Company.

 

23) Governing Law. This Agreement shall be governed by the internal laws of the
State of California without regard to its choice of law provisions.

 

24) Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned. Facsimile signatures shall have the same binding effect
as original signatures.

 

25) Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part of, or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

  a. They have read this Agreement;

 

  b. They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

  c. They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Magma Design Automation, Inc.     Saeid Ghafouri, an Individual /s/ Peter
Teshima     /s/ Saeid Ghafouri

Peter Teshima

CFO

 

Date: April __2_, 2008

    Date: 3/21/08                    

 

Page 4 of 4